Citation Nr: 1037333	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes due to 
exposure to Agent Orange. 

2.  Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2005 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Referencing evidence in the claims file that indicated the 
Veteran has diabetes, to include listing this condition on a 
medical history recorded at the time of an October 2005 VA 
psychiatric examination and a January 2006 VA treatment report 
reflecting a diabetic foot examination, the Veteran's 
representative requested in his September 2010 presentation to 
the Board that the Veteran be afforded a VA examination to 
determine if he has diabetes.  The Veteran submitted a statement 
in September 2008 indicating that there is now medical 
documentation of treatment for diabetes at the Johnson City VA 
medical center.  Given these indications of diabetes, the fact 
that there is official service department documentation that the 
Veteran served in Vietnam, and the presumption of service 
connection for diabetes as being due to exposure to Agent Orange 
by Veterans who served in Vietnam, the Board concludes that a VA 
examination to determine if the Veteran has diabetes is necessary 
in this case in order to comply with the duty to assist 
provisions of the VCAA.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  This remand will also afford the RO the 
opportunity to obtain any additional VA treatment records that 
may, as claimed by the Veteran, document treatment for diabetes.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

With respect to the claim for an increased rating for PTSD, the 
Veteran was last afforded a VA Compensation examination to assess 
the severity of this condition in October 2005, and statements 
from the Veteran and his wife and VA mental hygiene clinic 
reports received thereafter suggest a possible increase in the 
severity of his PTSD.  The VA's General Counsel has indicated 
that when a claimant asserts that the severity of a disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 (April 
7, 1995). See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(holding that, where the Veteran claims that a disability is 
worse than when originally rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination).  Thus, the Board 
is of the opinion that the Veteran should be afforded a VA 
psychiatric Compensation examination to determine the current 
severity of his PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain pertinent VA 
treatment records dated since January 2007, 
in particular any reports of treatment for 
diabetes at the Johnson City VA Medical 
Center.

2.  In the event it cannot be definitively 
ascertained from any additional treatment 
records received whether or not the 
Veteran has diabetes, the Veteran should 
be afforded an appropriate VA examination 
to determine if he has diabetes.  

3.  The Veteran should be afforded a VA 
psychiatric examination to assess the 
severity of his PTSD.  Any indicated tests 
or studies should be performed, and the 
symptoms and their impact on the Veteran 
fully described.  


4.  Following the completion of the 
development requested above, the claims 
should be readjudicated.   If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


